FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D17-3815
                 _____________________________

T.K., a child,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Taylor County.
William W. Blue, Judge.

                          April 30, 2018


RAY, J.

     T.K. appeals an adjudication of delinquency for battery on a
school employee. The charge stemmed from a schoolyard
altercation between T.K. and another student in which a teacher
was struck while attempting to break up the fight. T.K. contends
the trial court erred in denying her motion for judgment of
dismissal * because the facts presented by the State showed only


     * Although T.K. referred to the motion as a motion for
acquittal, which would apply in the adult criminal context, the
motion is properly styled as a motion for judgment of dismissal in
a juvenile delinquency proceeding. J.W.J. v. State, 994 So. 2d 1223,
1224 (Fla. 1st DCA 2008).
that she intended to hit the student–not the teacher–and the State
could not rely on the doctrine of transferred intent to enhance the
offense from simple misdemeanor battery to battery on a school
employee, a felony. We conclude sufficient evidence exists for the
trier of fact to find that T.K. had the specific intent to commit
battery on the teacher and affirm.

     We review the denial of a motion for judgment of dismissal de
novo, viewing the evidence and all reasonable inferences in the
light most favorable to the State. J.W.J. v. State, 994 So. 2d 1223,
1224 (Fla. 1st DCA 2008). If a rational fact-finder could find the
elements of the offense proven beyond a reasonable doubt, the
evidence is sufficient to sustain the adjudication of delinquency.
C.B.B. v. State, 135 So. 3d 1139, 1142 (Fla. 1st DCA 2014). Stated
another way, the denial of a motion for judgment of dismissal will
not be reversed on appeal if competent, substantial evidence
supports the adjudication. J.W.J., 994 So. 2d at 1225.

     To prove the charge in this case, the State had to present
sufficient evidence that (1) T.K. intentionally touched or struck the
teacher against the teacher’s will; (2) the teacher was a school
district employee; and (3) T.K. had reason to know the teacher was
a school district employee. See §§ 784.03(1)(a)(1), 784.081(2)(c),
Fla. Stat. (2016). With regard to the intent element, “[i]ntent, a
state of mind, is rarely susceptible of direct proof. It is almost
always shown solely by circumstantial evidence.” State v. Sims,
110 So. 3d 113, 122 (Fla. 1st DCA 2013) (quoting Green v. State, 90
So. 3d 835, 837 (Fla. 2d DCA 2012)) (emphasis added by Sims).

    Here, the only element in dispute is whether T.K.
intentionally touched or struck the teacher. T.K. argues that she
inadvertently hit the teacher when he stepped into the fray to stop
the fight, and that her intent to hit the student cannot be
transferred to the teacher to enhance the severity of the battery.
We agree with T.K. on the latter point. As we have previously
explained,

    The doctrine of transferred intent as adopted by the
    supreme court of this state is governed and limited by the
    intent operative as to the intended victim, not the
    unintended victim, and the severity of the offense

                                 2
    predicated on the doctrine of transferred intent is that
    applicable had the intended victim been the one injured.

Mordica v. State, 618 So. 2d 301, 302-04 (Fla. 1st DCA 1993); see
also S.G. v. State, 29 So. 3d 383 (Fla. 5th DCA 2010) (doctrine of
transferred intent could not apply to enhance severity of battery to
battery on school employee where the appellant threw a stapler at
another student but the stapler hit a school employee).

      But in this case, the State did not rely on the doctrine of
transferred intent to establish the disputed element of intent, nor
did it need to do so given the record evidence and the reasonable
inferences from the evidence. The teacher who broke up the fight
testified that when he separated the two students, “[T.K. was]
trying to get to [the student], coming over top of me, around me,
through me, [by] whatever, I think, means necessary.” He added
that T.K. hit him in the head, the back, and the shoulder. The trial
court viewed the video and determined that it showed T.K.
intentionally jumping on the teacher’s back: “What I could see is
that she jumped on the back of [the teacher]. That alone is battery.
. . [S]he wasn’t trying to jump on the victim’s back and she landed
on [the teacher]. She jumped on [the teacher’s] back and that
standing alone is a battery.”

    The trial court correctly found that the transferred intent
doctrine did not apply in these circumstances because competent,
substantial evidence shows that T.K. intended to touch or strike
the teacher against his will. For these reasons, we affirm the
adjudication of delinquency.

ROWE and MAKAR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Archie F. Gardner, Jr.,
Assistant Public Defender, Tallahassee, for Appellant.
                                 3
Pamela Jo Bondi, Attorney General, and Holly N. Simcox,
Assistant Attorney General, Tallahassee, for Appellee.




                           4